                                                                        United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                            September 27, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

ALBERTO RODRIGUEZ,                       §
                                         §
        Plaintiff,                       §
VS.                                      §   CIVIL NO. 2:18-CV-89
                                         §
RICHARD SCHMIDT, et al,                  §
                                         §
        Defendants.                      §

                                     ORDER

      The Court is in receipt of Defendant Dr. Richard Schmidt’s (“Schmidt”)
Motion for Summary Judgment, Dkt. No. 29; Plaintiff’s Motion for Summary
Judgment, Dkt. No. 31; the Magistrate Judge’s Memorandum and Recommendation
(“M&R”), Dkt. No. 33; and Plaintiff’s Objections to the M&R, Dkt. No. 37.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 33. The Court GRANTS Defendant Schmidt’s
Motion for Summary Judgment, Dkt. No. 29; DENIES Plaintiff’s Motion for
Summary Judgment, Dkt. No. 31; and DISMISSES WITH PREJUDICE
Defendant John Doe. This case is therefore DISMISSED WITH PREJUDICE.
      Final judgment will be entered separately.


      SIGNED this 27th day of September, 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
